Citation Nr: 0526080	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  01-07 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for residuals of shell fragment wounds of the right 
shoulder with injuries to Muscle Groups I, II, III, and IV.

2.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel

INTRODUCTION

The appellant had recognized guerilla service from December 
1944 to November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which, in pertinent 
part, denied entitlement to a disability rating in excess of 
20 percent for residuals of shell fragment wounds of the 
right shoulder with injury to Muscle Groups I, II, III and 
IV; and denied entitlement to a TDIU.

The November 2000 rating decision also denied an increased 
rating for residuals of a shell fragment wound of the right 
forehead, currently evaluated as 10 percent disabling.  The 
RO then issued a Statement of the Case (SOC), which addressed 
this latter claim.  However, the veteran's August 2001 
substantive appeal did not address the issue of a rating in 
excess of 10 percent for residuals of a shell fragment wound 
of the right forehead.  Absent a timely substantive appeal, 
the Board does not have jurisdiction of this issue.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.302 
(2004).  A review of all of the correspondence subsequently 
submitted by the veteran and his representative and received 
by the RO does not reveal anything that could reasonably be 
construed as a timely substantive appeal of the evaluation of 
the head wound.  Consequently, the claim for a rating in 
excess of 10 percent for residuals of a shell fragment wound 
of the right forehead is not currently in appellate status.

The claim that is on appeal, entitlement to a rating in 
excess of 20 percent for residuals of a shell fragment wound 
of the right shoulder and scapular region, came before the 
Board in January 2005, and it was remanded for further 
development at that time, to include giving the veteran 
notice of the Veterans Claims Assistance Act (VCAA) and 
issuance of a Supplemental Statement of the Case (SSOC) that 
addressed 38 C.F.R. § 4.55 pertaining to rating shell 
fragment wounds affecting two or more muscle groups in the 
same anatomical region.  
The Board also noted in the remand that the veteran indicated 
(in February 2003) that he had been having intermittent, 
severe headaches, which was construed as a claim for 
secondary service connection for headaches.  The issue was 
referred to the RO for clarification and any indicated 
action.  However, it does not appear that the RO has taken 
any action with respect to this issue.  This matter is 
further addressed in the remand appended to this decision.  

The Board also notes that the RO denied the veteran's claims 
for service connection for hypertension, ischemic heart 
disease and peptic ulcer disease; and that it had issued an 
SOC addressing these claims in July 2004.  The veteran, 
however, did not file a substantive appeal as to these 
issues.  As previously noted, absent a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of these issues.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); Bernard v. 
Brown, 4 Vet. App. 384 (1994); Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The competent medical evidence shows that the veteran's 
service-connected residuals of a shell fragment wound of the 
right shoulder more nearly approximates moderate impairment 
of Muscle Groups I and III, and no more than slight injury or 
impairment of Muscle Groups II and IV.   

3.  The slight impairment of Muscle Groups II and IV are 
noncompensable under the applicable criteria; there is 
moderate impairment of Muscle Groups I and III, but no more 
than moderate impairment as the record is devoid of findings 
that are characteristic of a moderately severe injury to 
either muscle group; and, as they act upon the same joint but 
are in different anatomical regions (upper back and proximal 
right arm), they warrant separate ratings.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a shell fragment wound to the right shoulder 
with injury to Muscle Groups II, III, and IV have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.59, 
4.73, Diagnostic Codes 5302-5204 (2004).

2.  The criteria for a separate 10 percent rating for 
residuals of a shell fragment wound of the right scapular 
region, with injury to Muscle Group I, but no more than 10 
percent, have been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.56, 4.73, Diagnostic Code 5301 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the August 2000 rating decision; the July 2001 
Statement of the Case; the December 2002, September 2004, 
July 2004, and June 2005 Supplemental Statements of the Case; 
the January 2005 Board Remand; and letters sent to the 
veteran by the RO, adequately informed him of the information 
and evidence needed to substantiate his claim for an 
increased rating for residuals of shell fragment wounds of 
the right shoulder, and complied with VA's notification 
requirements.  The Statements of the Case set forth the laws 
and regulations applicable to the veteran's claim.  Further, 
letters from the RO to the veteran dated July 2003 and 
February 2005 informed him of the types of evidence that 
would substantiate his claim; that he could obtain and submit 
private evidence in support of his claim; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  That is, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
for an increased rating for residuals of shell fragment 
wounds of the right shoulder with injury to Muscle Groups I, 
II, III, and IV and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in August 2000, before the enactment 
of VCAA.  The RO obviously could not inform the veteran of 
law that did not exist.  Moreover, in Pelegrini II, the Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
section 5103(a); § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the August 2000 RO decision, notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim for an 
increased rating for residuals of shell fragment wounds of 
the right shoulder with injury to muscle groups I, II, III, 
and IV and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice, 
Statement of the Case and Supplemental Statements of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  In a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  
The Board finds that the appellant was fully notified of the 
need to give VA any evidence pertaining to his claim and 
there is no prejudice in not providing the exact language of 
the forth element.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by July 2003 and February 2005 letters and asked him 
to identify all medical providers who treated him for 
residuals of shell fragment wounds of the right shoulder.  
The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran underwent numerous VA examinations, including 
clinical evaluations in January 2001 and June 2004.  The 
Board finds these examinations, along with the service 
medical records and other post-service medical documentation 
on file, provide sufficient findings upon which to rate the 
veteran's residuals of a shell fragment wound of the right 
shoulder and scapular regions.  There is no duty to provide 
another examination or medical opinion.  Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The paucity of service medical records in the claims file do 
not refer to a shell fragment wound or any disability 
involving the right shoulder or scapula.  However, a VA Form 
10-2545, dated and signed by the veteran in August 1955, 
includes a history of shell fragment wounds of the forehead, 
shoulder and back sustained during combat in January 1955.  
Clinical findings recorded in the report of the VA general 
medical examination associated with that history, dated in 
September 1955, include a residual scar from a shell fragment 
wound located on the anterior-proximal third of the right 
shoulder measuring 3/4 by 1/4 inch, which was noted to be non-
tender and non-depressed.  There was also a residual scar 
located on the right scapular region, 1 1/2 midline to the 
posterior axillary line.  Scars measured 3/8 by 2/8; and 2/8 
by 2/8, and they were reported as non-tender and non-
depressed.  An X-ray examination revealed a metallic foreign 
body approximately 1 cm. by 4 cm. in size in the soft tissue 
of the upper 3rd of the right arm.  There was no bony 
abnormality seen.  There was no damage to the muscles noted.

An RO decision in September 1955 granted service connection 
for residuals of a shrapnel wound of the right forehead and 
residual shell fragment wound scars of the right shoulder and 
scapular region.  The RO assigned 10 percent and 
noncompensable ratings, respectively, under Diagnostic Code 
7800.  

In December 1974, the veteran filed an increased rating claim 
and he underwent another VA examination in July 1975.  The 
clinician found there to be a scar on the proximal third of 
the trapezius ridge measuring 3/4 by 1/4 inch, non-depressed, 
non- tender, non-adherent, and with mild injury to the upper 
trapezius (Muscle Group I).  The clinician also found two 
scars over inferior angle of the right scapula, one inch 
apart, measuring 3/8 inch by 1/4 inch, and 1/4 inch by 1/4 inch.  
Both were non-depressed, non-adherent, non-tender, with mild 
injury to infra-spinatus (Muscle Group IV) and Teres major 
(Muscle Group II).  There was no limitation of motion of the 
right shoulder.  The clinician diagnosed three scars, right 
shoulder, with retained metallic foreign body and injury to 
Muscle Groups I, II, III, and IV.  A diagnosis of 
peritendinitis calcarea of the right shoulder was also 
recorded.  

The RO issued a July 1975 rating decision, which granted a 20 
percent rating under Diagnostic Code 5303 pertaining to 
Muscle Group III (noting that the metallic fragment body 
(MFB) was located in Muscle Group III).  

The veteran filed another increased rating claim in November 
1999.  In May 2000, the veteran underwent two VA medical 
(joints and scar) examinations.  Upon examination of the 
joints, the veteran did not have any complaints of pain over 
the right shoulder (though he complained of pain and 
stiffness over the left shoulder).  He reported mild to 
moderate flare-ups that are bearable and are relieved by 
Mefenamic acid and warm compress.  The flare-ups usually 
occur during cold weather.  The veteran also complained of 
limitation of motion of his left arm and shoulder and noted 
that during flare-ups he is unable to lift his left arm, 
causing difficulty in bathing and getting dressed.  He denied 
any episodes of dislocation or recurrent subluxation.  When 
asked about the effects of the disability on his occupation, 
he stated that it is non-disabling on pain free days.  The 
veteran indicated that he became a farmer after the war and 
was able to plow his fields on pain free days.  He quit 
farming in the early 1970s.  It was noted that he was right 
handed.  

Upon physical examination, the veteran again complained of 
pain at 90 degrees abduction of the left shoulder.  The 
clinician noted tenderness over the left shoulder.  There was 
no tenderness or redness over the right shoulder.  The right 
shoulder's range of motion was normal upon examination and 
showed slight limitation of motion during flare-ups.  The 
clinician noted minimal degenerative joint disease without 
limitation of motion.  She also noted a retained MFB, but 
indicated that it was in Muscle Group VI.  

At the veteran's examination for scars, the clinician noted 
no atrophy and an equal circumference of both arms.  There 
were no adhesions or tendon damage.  Muscle strength was 5/5 
in the right arm and 4/5 in the left.  There was no muscle 
herniation or loss of muscle function.  

The RO issued a rating decision in August 2000 in which it 
denied the veteran's claim for a rating in excess of 20 
percent.  

Upon filing his notice of disagreement (NOD), the veteran 
underwent another VA examination in January 2001 that 
included range of motion tests.  The veteran alleged that he 
sustained shrapnel wounds to his left shoulder and right 
forehead.  Upon examination, the clinician noted a healed 
scar on the veteran's right shoulder that was faintly visible 
on the anterior proximal third measuring about 1 cm. by 3 cm. 
in diameter, non-tender, non-depressed.  There was no 
adherence ulceration, elevation or depression.  The clinician 
stated that there was pain in both shoulders with limitation 
of motion in the right shoulder.  However, the measurements 
of the right shoulder show range of motion to be 0-180 
degrees of flexion and abduction.  Measurements of the left 
shoulder reveal 0-150 degrees of flexion and 0-90 degrees of 
abduction.  Further complicating the results are the fact 
that the range of motion during flare-ups is recorded as 0-
140 right shoulder flexion; 0-170 right shoulder abduction; 
0-170 left shoulder flexion; and 0-80 left shoulder 
abduction.  The Board notes that according to the report, the 
veteran has a greater range of flexion in his left shoulder 
during flare-ups (0-170 degrees) than without flare-ups (0-
150 degrees).  

In June 2004, the veteran underwent VA examinations 
pertaining to bones, joints, muscles, and scars.  The first 
examination, which included x-rays, showed no fractures in 
the right scapula or in either shoulder.  Upon examination of 
the joints, the veteran complained of "on and off" pain in 
the right shoulder.  He denied any swelling or instability.  
He reported taking paracetamol for the pain.  Flare-ups occur 
two to three times a week and they produce moderate pain that 
lasts for several minutes.  These flare-ups are aggravated by 
cold weather and prolonged use.  He denied any limitation of 
motion with flare-ups, but stated that there was slight 
limitation of function due to the pain.  He denied any 
instances of dislocation or recurrent subluxation.  He noted 
that the effects of the disability on his usual occupation 
and daily activities were slight.  

Upon physical examination, the clinician noted no edema, 
effusion or redness, There was a slightly impaired gait; no 
skin breakdown.  Both shoulders showed slight tenderness and 
slight pain on full range of motion.  There was no swelling 
or incoordiantion upon repetitive use.  There was no 
limitation of motion actively, passively, or on flare-ups.  
X-rays of the shoulder joints showed them to be normal 
bilaterally.  

Upon examination of the veteran's muscles, he complained that 
the right shoulder is in mild to moderate pain almost 
everyday.  He again noted that the flare-ups occur two to 
three times a week and that they cause moderate pain lasting 
from several minutes to hours.  The veteran complained of 
slight to moderate functional impairment during flare-ups, 
and he described the residuals of his injury as moderate to 
severe

Upon physical examination, the clinician noted no tissue 
loss, adhesions, tendon damage, neurological deficit or 
herniation.  There was slight weakness in the right shoulder 
but there was no loss of muscle function or any limitation of 
motion.  There was slight to moderate pain on motion, but no 
incoordination.  There was no limitation of motion during 
flare-ups, although there was slight to moderate functional 
impairment due to pain.   

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The shell fragment wound residuals of the right shoulder are 
evaluated pursuant to 38 C.F.R. § 4.73, Diagnostic Codes 
5301-5304 for injuries to Muscle Groups I, II, III, and IV.  
The functions of Muscle Group I are upward rotation of the 
scapula; and elevation of the arm above shoulder.  The 
muscles involved include trapezius; the levator scapulae; and 
the serratus magnus.  Under Diagnostic Code 5301, a slight 
injury warrants a noncompensable (zero percent) rating.  A 
moderate injury warrants a 10 percent rating.  A moderately 
severe injury is rated as 30 percent disabling.  A severe 
injury is evaluated as 40 percent disabling.

The functions of Muscle Group II are depression of the arm 
from vertical overhead to hanging at side; downward rotation 
of scapula; and the pectoralis major II and latissimus dorsi 
and teres major acting with Group III in forward and backward 
swing of the arm.  The muscles involved include the 
pectoralis major II (costosternal); latissimus dorsi and 
teres major; pectoralis minor; and rhomboid.   Under 
Diagnostic Code 5302, a slight injury warrants a 
noncompensable (zero percent) rating.  A moderate injury 
warrants a 20 percent rating.  A moderately severe injury is 
rated as 30 percent disabling.  A severe injury is evaluated 
as 40 percent disabling.

The functions of Muscle Group III are elevation and abduction 
of the arm to level of shoulder; acting with the pectoralis 
major II (costosternal), and latissimus dorsi and teres major 
in forward and backward swing of the arm.  The muscles 
involved include the pectoralis major I (clavicular); and 
deltoid.  Under Diagnostic Code 5303, a slight injury 
warrants a noncompensable (zero percent) rating.  A moderate 
injury warrants a 20 percent rating.  A moderately severe 
injury is rated as 30 percent disabling.  A severe injury is 
evaluated as 40 percent disabling.
  
The functions of Muscle Group IV are stabilization of the 
shoulder against injury in strong movements, holding head of 
humerus in socket; abduction; outward rotation and inward 
rotation of the arm.  The muscles involved include the 
supraspinatus; infraspinatus and teres minor; subscapularis; 
and coracobrachialis.  Under Diagnostic Code 5304, a slight 
injury warrants a noncompensable (zero percent) rating.  A 
moderate injury warrants a 10 percent rating.  A moderately 
severe injury is rated as 20 percent disabling.  A severe 
injury is evaluated as 30 percent disabling.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  Slight disability of muscles is 
characterized by simple wound of muscle without debridement 
or infection.  Slight disability of muscle is reflected by 
history and complaint such as service department records of a 
superficial wound with brief treatment and return to duty.  
Healing of slight muscle injuries is followed by good 
functional results.  Slight disability of muscles includes 
none of the cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. 4.56 (c).  Objective findings 
characteristic of slight muscle disability include minimal 
scarring, no evidence of fascial defect, atrophy, or impaired 
tonus, no impairment of function, and no metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56 (c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate 
muscle disability include small or linear entrance and (if 
present) exit scars, indicating a short track of the missile 
through muscle tissue.  For moderate muscle injury, there 
should be some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side. 38 
C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment. 38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  (A) X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

Pursuant to 38 C.F.R. § 4.55 (2004), for compensable muscle 
group injuries which are in the same anatomical region but do 
not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55(e).

Analysis

The September 1955 RO decision that granted service 
connection for the veteran's residual shell fragment wound 
scars in the right shoulder and scapular region relied upon 
VA examination findings reported just prior to that decision, 
as there are no relevant findings in the service medical 
records.  That post-service evaluation indicated that the 
only residuals were the scars; it was specifically noted that 
there was no underlying muscle damage, although a metallic 
foreign body was noted in the soft tissue of the upper third 
of the right arm.  Accordingly, a noncompensable rating was 
assigned for the scars at issue.

However, when the veteran applied for an increased rating in 
December 1974, he was afforded a more current VA examination, 
which revealed some muscle damage.  Specifically, that 
evaluation showed a scar and a mild injury to the upper 
trapezius (Muscle Group I); and two scars and mild injuries 
to the infra-spinatus (Muscle Group IV) and Teres major 
(Muscle Group II).  Though there is no mention of Muscle 
Group III in the examination findings but the diagnosis was 
recorded as three scars, right shoulder, with retained 
metallic foreign body and injury to Muscle Groups I, II, III, 
and IV.  When the RO granted an increased rating in July 
1975, it rated the disability under Diagnostic Code 5303, 
which pertains to Muscle Group III.  In support of that 
decision, the RO noted that a metallic fragment body was 
located in Muscle Group III.  

The Board notes that it was reported upon the May 2000 VA 
examination that the metallic foreign body (MFB) was located 
in Muscle Group VI.  However, the 1955 and 1974 examinations, 
which were more proximate in time to the injury, indicated 
Muscle Group III and the veteran has been rated as such for 
many years.  Moreover, the scar on the upper extremity has 
been identified in the upper arm region; Muscle Group VI 
involves the elbow.  The preponderance of the evidence shows 
that the retained fragment is in Muscle Group III and, as 
noted above, Diagnostic Code 5303, which pertains to Muscle 
Group III, allows for a 20 percent rating for moderate muscle 
damage (versus a 10 percent rating for moderate injury to the 
other muscle groups at issue).  There has never been any 
clinical or radiological indication of more than one foreign 
body in the right shoulder and scapular regions.  Under these 
circumstances, the Board finds that that the MFB is embedded 
in Muscle Group III.

The veteran is currently rated at 20 percent.  In order to 
warrant the next highest rating of 30 percent under 
Diagnostic Code 5303 (Muscle Group III), the veteran's 
disability must more nearly approximate moderately severe 
impairment.  As noted above, moderately severe disability of 
muscles is characterized by a through and through or deep 
penetrating wound by a small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Though the veteran shows intermuscular scarring, none of the 
medical records reveal debridement, prolonged infection, or 
sloughing of soft parts.  Furthermore, a moderately severe 
muscle injury includes service department records or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  There is no medical evidence of such 
treatment.  Although the veteran has complained of multiple 
hospitalizations, his contentions are that he has been 
hospitalized for hypertension and heart disease (neither of 
which are service connected).  There is no evidence of 
hospitalization for a prolonged period for treatment of 
wound.      

A showing of moderately severe muscle disability should 
include a record of consistent complaints of cardinal signs 
and symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c) (loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement);
and, if present, evidence of inability to keep up with work 
requirements.  The veteran has complained of mild to moderate 
pain as well as mild to moderate functional impairment.  The 
medical record does not reflect consistent complaints of any 
moderately severe symptoms.  Moreover, the complaints of pain 
have not been consistent.  The Board notes that at the 
veteran's May 2000 VA examination, the veteran's complaints 
primarily involved pain and loss of function in his left 
shoulder.  (Emphasis added.)  Finally, the veteran has failed 
to show that the complaints have caused an inability to keep 
up with work requirements.    

At his most recent VA examination, the clinician noted only 
slight weakness in the right shoulder; no loss of muscle 
function; no limitation of motion; and only slight to 
moderate pain on motion and no incoordination.  Even during 
flare-ups, the clinician found no limitation of motion and 
only slight to moderate functional impairment due to pain.   

The evidence of records suggests that the veteran's inability 
to keep up with work requirements stems from frequent 
hospitalizations for hypertension and heart disease (which 
are not service connected).  

For the reasons stated above, the Board finds that the 
veteran more nearly approximates the criteria for his current 
20 percent rating for his residuals of a shell fragment wound 
of the right shoulder with moderate injury to Muscle Group 
III, pursuant to Diagnostic Code 5303.  Thus, a rating in 
excess of 20 percent under Code 5303 is not warranted.  As 
the preponderance of the evidence is against this aspect of 
the claim, the benefit of the doubt doctrine is not for 
application and the claim for a rating in excess of 20 
percent for residuals of a shell fragment wound of the right 
shoulder with Muscle Group III involvement must be denied.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

There is no medical evidence to show that the injuries to 
Muscle Groups II or IV were more than slight in degree.  
Unlike Muscle Group III, there is no foreign body imbedded in 
these other muscle groups, and in reviewing the relevant 
medical evidence, the Board finds that most of the cardinal 
symptoms and signs of more than slight muscle injury are not 
present with respect to Groups II and IV.  Under Codes 5202 
and 5304, a noncompensable rating is warranted under such 
circumstances.  Muscle Groups II and IV are in the same 
anatomical region and act on the same joint (shoulder) as 
Muscle Group III.  Thus, a higher rating under Code 5303, 
with application of 38 C.F.R. § 4.55, or a separate 
compensable rating, is not warranted.

The remaining question involves Muscle Group I.  The Board 
finds that the evidence is in relative equipoise as to 
whether there was moderate versus slight injury to this 
latter muscle group.  Muscle Group I acts upon the same 
joint, the right shoulder, as the other muscle groups at 
issue.  However, the Board finds that the medical evidence 
shows a shell fragment wound scar in the right scapular or 
upper right back region and Muscle Group I does indeed 
involve the scapula.  With the other scar in the upper third 
of the right arm, it would appear that the slight moderate 
injury to Muscle Group I does involve an anatomical region 
different from the right shoulder, while still acting on the 
same joint, within the meaning of 38 C.F.R. § 4.55.  Under 
these circumstances, and with application of the cited 
regulation, the Board finds that the injury to Muscle Group I 
warrants a separate 10 percent rating.  As there is no 
medical evidence of any of the cardinal symptoms or signs of 
a moderately severe or severe muscle injury, a rating is 
excess of 10 percent is not warranted.   

The Board finds that a separate 10 percent rating is not 
warranted for the scarring associated with the veteran's 
shell fragment wounds.  The Court has held that "all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings 
combined pursuant to 38 C.F.R. § 4.25, except as otherwise 
provided in the rating schedule".  Colayong v. West, 12 Vet. 
App. 524, 531 (1999); see also, Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (veteran entitled to separate ratings 
where none of the symptomatology for any one condition 
duplicates or overlaps others).  In this case, however, while 
the medical evidence shows underlying muscle involvement in 
the shoulder and scapular regions as summarized above, the 
shell fragment wound scars at issue are part of the muscle 
injuries that are rated 20 and 10 percent (see 38 C.F.R. 
§ 4.56); these scars are not tender by objective examination; 
they are not manifested by any symptoms or signs that would 
warrant a separate compensable rating under the criteria for 
rating scars.  

Accordingly, the Board finds that a rating in excess of 20 
percent for residuals of a shell fragment wound to the right 
shoulder, with injuries to Muscle Groups II, III, and IV, is 
not warranted, but a separate 10 percent rating for residuals 
of a shell fragment wound to the right scapular region, with 
moderate injury to Muscle Group I, is warranted.


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a shell fragment wound to the right shoulder, with 
injuries to Muscle Groups II, III, and IV, is denied.

Entitlement to a separate 10 percent rating for residuals of 
a shell fragment wound to the right scapular region, with 
moderate injury to Muscle Group I is granted, subject to the 
rules and regulations governing the payment of VA monetary 
benefits.


REMAND

The Board noted in the introduction that the veteran 
indicated (in February 2003) that he had been having 
intermittent, severe headaches.  Since it appeared to the 
Board that the veteran was seeking service connection for 
headaches secondary to his shell fragment wound of the right 
forehead (see 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).  The Board referred the issue to the RO for 
development and it is apparent that no action has been taken.  
However, as this raised claim is intertwined with another 
claim that is currently on appeal, the claim of entitlement 
to a TDIU, the Board finds that it must be remanded for 
development and adjudication prior to appellate consideration 
of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
on one issue cannot be rendered until the other issue has 
been considered).  

The RO should also make sure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
5103A are fully satisfied.    

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claims of 
entitlement to a TDIU and secondary 
service connection for headaches, of the 
impact of the notification requirements 
on the claims.  The appellant should 
further be requested to submit all 
evidence in his possession that pertains 
to his claims.

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

3.  After completing any additional 
development deemed necessary, the RO 
should adjudicate the intertwined claim 
of secondary service connection for 
headaches.  If the claim is denied, the 
claim should be returned to the Board if 
and only if it is perfected.

4.  The RO should then readjudicate the 
veteran's claim for a TDIU, with 
consideration of all of the evidence 
obtained since the issuance of a 
supplemental statement of the case in 
July 2004.

5.  If any part of the RO's decision is 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the July 2004 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


